COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00360-CV

Mark Lesher and Rhonda Lesher              §    From the 348th District Court


v.
                                           §    of Tarrant County (348-235791-09)

Charlie Doescher, Pat Doescher,
Apache Iron Metal & Auto Salvage,
Inc. d/b/a Apache Truck & Van Parts,       §    October 10, 2013
Gerald Coyel (aka Jerry Coyel) in his
individual capacity and d/b/a Apache
Truck & Van Parts, and Shannon
Coyel                                      §    Opinion by Chief Justice Livingston

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants Mark Lesher and Rhonda Lesher shall

pay all of the costs of this appeal, for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By _________________________________
                                          Chief Justice Terrie Livingston